DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:  
The applicant has submitted a substitute specification on 2/24/2021, in order to number the paragraphs in order. However, the substitute specification does not incorporate the prior amendments Applicant had made to the title and specification at [0001]. It is suggested that Applicant further amend the specification as per the prior amendments of 7/9/2019 and 12/24/2019, in order to address the following objections:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SYSTEM WITH BUFFER FOR LATERAL FLOW ON A POROUS MEMBRANE
Please update the specification at [0001] to reflect the most current priority status of the application. See Non-Final Rejection mailed 10/10/2019 at item 5. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 2 refers to “the target”, but claim 1 now recites targets in the plural. To remedy, claim 21 could recite: …a complex of: (1) a target of the respective targets and (2) a first binding compound…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein lateral placement of the pH control strip is same as or contained within lateral placement of the pH litmus indicator”. The intended meaning is not clear as to what is meant by “lateral placement is…contained within lateral placement of the pH litmus indicator”. Specifically, it is not clear in what sense a placement could be considered to be “contained within” another placement. As claimed, the two elements are “not overlapping”, and so it is not clear how one could be “contained within” the other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 12, 14, 17, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Farrell et al. (US 2012/0184462 A1, IDS entered) in view of Okada et al. (U.S. 6,753,190) and Bermudes et al. (U.S. 8,956,859).
O’Farrell et al. teach lateral flow assay systems comprising a test strip (support structure) having a lateral dimension in direction of a lateral flow and a longitudinal dimension perpendicular to the lateral dimension (see for example at abstract, [0010]-[0011]; Figures 1, 8, 19, and 20).
The lateral flow assay systems further include a conjugate pad (i.e., at least one primary support portion) containing a labeled detector reagent (also referred to as the conjugate), typically a protein linked passively or covalently to a signal molecule or particle, typically colloidal gold [0011], [0029], [0133], [0135]. In the sandwich assay embodiments of O’Farrell et al., the conjugate is capable of specifically binding to the target analyte [0133]-[0134], [0174], [0326].
Furthermore, O’Farrell et al. teach multiplexed lateral flow assays, in which case a plurality of different conjugates are used to bind to the different target analytes (i.e., first binding compound covalently bound to visual colloidal markers, capable of binding respective targets by forming a complex with the respective targets). See especially discussing of multiplexed lateral 
O’Farrell et al. further teach that the test strips further contain immobilized components (immobilized on the test strip, i.e. bound to the support structure) to capture the components of the liquid phase sample, the analyte and conjugate (i.e., second binding compounds configured to bind the first binding compounds when bound to the respective targets). See especially at [0011]-[0013], [0017], [0114]. For the sandwich embodiments of O’Farrell et al., the immobilized binding reagents are typically an antibody that also specifically binds to the analyte so as to form a sandwich between labeled binding reagent-analyte-antibody [0114], thus, the immobilized second binding compounds are different from and non-competitive with respect to the labeled first binding compounds.
In the above-mentioned multiplexed embodiments of O’Farrell et al., second binding compounds are arranged in laterally spaced reagent dots, each second binding compound being present in channel of laterally spaced dots in the direction of flow, as depicted for example in Figs. 8 and 20. 
Furthermore, O’Farrell et al. further teach laterally spaced control regions, separate from and not overlapping with the laterally spaced secondary support portions, as depicted for example in Figs. 8 and 20. O’Farrell et al. depict in Fig. 20 the same number of reagent dots for the control (anti-mouse) as for the test channels, thereby reading on “the control regions being in a same number as the secondary support portions” when this terminology is given its broadest reasonable interpretation. Furthermore, the anti-mouse control reagent dots have the same lateral placement as the test reagent dots. 

O’Farrell et al. further teach a running buffer or developing liquid in order to transport the analyte and/or the labeled reagent to the reagent dots (Fig. 20, [0137], [0145]), thereby reading on a liquid medium for lateral flow as claimed.
O’Farrell et al. differs from the claimed invention in that the reference does not specifically teach that the second binding compounds (immobilized capture antibodies) are covalently bound to the support structure.
In addition, although O’Farrell et al. does appear to meet the claim limitation regarding the control regions being in “a same number as the secondary support portions” when the claim terminology is given its broadest reasonable interpretation, arguably it is not the same number if one totals all test reagent dots, for example, Fig. 20A has a single channel of control anti-mouse dots and 6 channels of anti-hCG dots. 
Like O’Farrell et al., Okada et al. also pertains to lateral flow test strip devices that employ both a labeled immunochemical component and an immobilized immunochemical component (see, e.g., Fig. 1 of Okada et al.). Okada et al. further teach that for the capture region containing the immobilized immunochemical component for binding to analyte, the immobilization may similarly be done by conventionally known covalent bonding method (col. 10, lines 1-12; col. 28, lines 59-67). Okada et al. teach that the labeled immunochemical component (which may be labeled with visible particles, as in O’Farrell et al.) may be attached to 
Accordingly, although O’Farrell et al. does not specify whether the immobilized capture agents are covalently immobilized, it would have been obvious to employ covalent bonding for the advantages of stability and to avoid undesirable release of the components (as taught by Okada et al.). One skilled in the art would have had a reasonable expectation of success because (1) Okada et al. taught that covalent bonding is a suitable (and preferable) means of attaching immunochemical components to the support in a test strip device, which also describes the device of O’Farrell et al. One skilled in the art would have had a reasonable expectation of success as Okada et al. indicate that such covalent bonding methods were conventionally known in the art.
Bermudes et al. also pertains to a test strip device for multiplexed measurement of multiple analytes, in which anti-non-host IgG is immobilized at a control area, such as anti-mouse IgG (col. 4, lines 43-67; col. 5, lines 64-67; col. 12, lines 13-14). This is analogous to the control regions of O’Farrell et al. which contain species-specific anti-immunoglobulin antibody, specific for the conjugate antibody on the conjugate, as in the example of the anti-mouse antibody of Fig. 20 ([0013], [0174], [0326]).
Bermudes et al. further teach that their test may comprise a plurality of control areas, each associated with response indicative of absence of antibodies (the test analytes) to a different antigen wherein for each different antigen, a corresponding anti-non-host IgG antibody having

	It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by employing a plurality of control areas having different control antibodies, rather than a single anti-mouse antibody control as in O’Farrell et al., by applying the known technique of Bermudes of using a plurality of control areas in order to provide a control for each different test analyte being tested for. In particular, rather than having a single control channel, it would have been obvious to employ multiple control channels, each having a different corresponding anti-non-host IgG antibody corresponding to the multiple conjugates being used. This would also have been particularly pertinent when using conjugate reagents comprised of antibodies raised in hosts other than mouse, so that the resulting device could contain a control channel for each conjugate being used in the assay as a way to verify that each conjugate reagent was working properly.
	One skilled in the art would have had a reasonable expectation of success as O’Farrell et al. indicate that their device is capable of being printed with a plurality of channels (Figs. 8 and 20), and thus adding additional channels with control dots for other conjugates would clearly be feasible.
With respect to claim 2, O’Farrell et al. teach that the matrix can be made from paper or other cellulosic materials, such as nitrocellulose [0116], [0129]-[0130], [0184], [0185], [0228], [0326], claim 43.

With respect to claim 6, O’Farrell et al. teach colloidal gold as above.
With respect to claims 12 and 14, O’Farrell et al. teach immobilized antibodies as discussed above, which are not aptamers.
With respect to claim 20, O’Farrell et al. teach regularly spaced test reagent dots (see Figs. 8 and 20, [0068]: “the distance between or among reagent dots is the same”), thereby reading on periodically spaced when this terminology is given its broadest reasonable interpretation.
With respect to claim 20, O’Farrell et al. teach that the first binding compounds may be proteins, such as antibodies; and the target can likewise be proteins such as hCG or myoglobin [0013], Fig. 20. Therefore, both entities would contain corresponding functional groups, as for example amine and carboxyl functional groups which are present on proteins.
With respect to claim 21, O’Farrell et al. teach that the immobilized second binding compounds are capable of forming an analyte “sandwich” between labeled binding reagent-analyte-antibody [0114], thus it is clear that they are capable of binding the complex of target and labeled reagent conjugate.
With respect to claim 23, O’Farrell et al. explicitly suggests varying the sizes and shapes of the reagent dots [0089]. The reference also teaches that rather than relying on linear features, it is possible to form two-dimensional unique indicia representative of the results of the test (abstract, [0005], [0009]). For example, the indicia could be standardized symbols visible to the 
Additionally, the Courts have held that changes in shape represent a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04). As such, it would also have been obvious to change the shape of the control regions as a matter of design choice.
Therefore, it would have been further obvious to one of ordinary skill in the art to modify the control regions so as to have a unique shape representative of the results of the particular test (rather than merely a line), thereby allowing the user to readily interpret the results of the test.

Claims 24 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Farrell et al. (US 2012/0184462 A1, IDS entered) in view of Okada et al. (U.S. 6,753,190) and Bermudes et al. (U.S. 8,956,859) as applied to claim 1 above, and further in view of Imrich et al. (U.S. 5,415,994).
O’Farrell et al. and Okada et al. are as discussed in detail above, which teach a system substantially as claimed but which fail to specifically teach a pH litmus indicator (claim 24) or a pH control strip (claims 25-27).
Imrich et al. also pertains to a lateral flow test strip device, teaching that the device may comprise an absorbent zone located downstream from the capture zone, which can be an absorbent material such as filter paper, glass fiber filter, and the like (i.e., a strip). A pH indicating reagent such as bromocresol green (i.e., pH litmus indicator) may be incorporated in the absorbent zone so as to serve as an “end of assay” indicator that changes in response to contact with the sample. This reads on the instantly recited pH litmus indicator and pH strip, in 
With respect to the inclusion of a pH litmus indicator and a pH strip, it would have been further obvious to apply the known technique of Imrich et al. of including an absorbent zone impregnated with a pH indicating reagent to the system in order to allow the user to know when the “end of assay” has been reached, i.e. when the sample has successfully traversed through the strip. Additional motivation, as taught by Imrich et al., would be to serve as an internal assay control such as to determine that the sample has been correctly neutralized and is at the appropriate pH for the assay. 
One skilled in the art would have had a reasonable expectation of success as Imrich et al. also pertains to a lateral flow test strip, akin to that of O’Farrell et al., and furthermore O’Farrell et al. contemplate that their device may include an absorbent zone ([0011]). 
The broad terminology “substantially corresponding” is not found to clearly limit the scope of the claim in requiring any particular dimensions, but as above O’Farrell et al. expressly suggests that the size and/or shape of their reagent dots may be varied [0089]. 
With respect to claim 27, it would have been obvious to place the absorbent zone impregnated with a pH indicating reagent (i.e., reading on a pH control strip) downstream of the control regions in accordance with the intended purpose as an “end of assay” indicator in order to indicate that the sample has fully traversed the strip including through the control regions.

Claims 2 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Farrell et al. (US 2012/0184462 A1, IDS entered) in view of Okada et al. (U.S. 6,753,190) and Bermudes et al. (U.S. 8,956,859) as applied to claim 1 above, and further in view of Allen (U.S. 5,580,794).
O’Farrell et al. is as discussed in detail above, who teach that their matrix can be made from paper or other cellulosic materials, such as nitrocellulose [0116], [0129]-[0130], [0184], [0185], [0228], [0326], claim 43. Claim 2 is addressed above but is also included in the present rejection in the interest of compact prosecution.
However, O’Farrell et al. fail to specifically teach nylon (claim 2) or a textile strip (claim 28).
Allen also pertains to a test strip device, teaching that suitable materials include nitrocellulose, cellulose, as well as cotton or other fabric (i.e., textile). See col. 10, lines 33-47; col. 14, lines 12-19; col. 16, lines 3-15.
Therefore, it would have been obvious to select nitrocellulose, cellulose, or a textile material such as cotton fabric because of the art-recognized suitability of all of these materials for the same purpose of fabricating test strips. The selection of a known material for its known purpose would have been obvious.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth above, as necessitated by the claim amendments to now require laterally spaced with respect to the direction of flow. 
Claim 25 has not been rejected over art, but is not presently allowable under § 112 for reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boehringer et al. (U.S. 20080138842) teaches a lateral flow test strip device with at least one capture line and at least one control line [0019], [0099]. However, Boehringer et al. emphasizes the use of an indirectly labeled conjugate, rather than one covalently bound to label.
Bernstein (WO 97/31268) teach a test strip device having a control area (e.g., 64 in Fig. 3) positioned side-to-side with respect to the test area (62 in Fig. 3). Bernstein et al. further teach that there may be more than one sample test area/ secondary support portion, more than one procedural control area, or both (claim 18; page 5, lines 33-36). However, Bernstein does not teach orienting multiple test areas laterally with respect to the direction of flow, rather indicating that the multiple areas would all be oriented parallel to the flow (page 5, lines 16-37). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699